                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION

UNITED STATES OF AMERICA                         )
                                                 )
                                                 )      Case No. 1:18CR00010
v.                                               )
                                                 )      OPINION AND ORDER
                                                 )
LOUIS GARDNER MacDOWELL,                         )      By: James P. Jones
                                                 )      United States District Judge
                  Defendant.                     )

     Zachary T. Lee and Lena L. Busscher, Assistant United States Attorneys,
Abingdon, Virginia, for United States; Dennis H. Lee, Galumbeck & Kegley,
Tazewell, Virginia, for Defendant.

      Defendant Louis Gardner MacDowell is charged with unlawful possession

of firearms, explosives, and destructive devices. In advance of trial, he has moved

to suppress items seized following a state search warrant executed at his residence,

asserting, among other things, that the affidavit supporting the search warrant was

based upon a prior unconstitutional search. After an evidentiary hearing and

briefing by the parties, I will deny the motion for the reasons that follow.

                                          I.

      I make the following findings of fact, based upon the evidence presented at a

hearing held on June 4, 2019. The basic facts are undisputed, but where there was

a conflict in the testimonial evidence, I have taken into account the rationality and

internal consistency of the testimony, the extent of detail and coherent nature of the
testimony, the manner of testifying by the witnesses, and the degree to which the

subject testimony is consistent or inconsistent with other evidence in the case.

      On January 7, 2018, Robert Baldridge, a Master Deputy with the Tazewell

County Sheriff’s Office, went to MacDowell’s residence after receiving a call from

MacDowell’s mother, who had advised him that she had found narcotics and drug

paraphernalia in the home. MacDowell’s parents owned the home but lived in

Florida. They allowed MacDowell to live there and visited him on occasion.

McDowell lived alone in the house.

      When Baldridge arrived at the residence, MacDowell’s mother handed him a

case with a syringe and a spoon in it and a plate with pills on it. MacDowell told

Baldridge that the items did not belong to him. Baldridge asked for MacDowell’s

consent to search his bedroom, which MacDowell granted.             In the bedroom,

Baldridge found a syringe between the bed’s mattress and box springs. While in

the residence, Baldridge saw multiple firearms, including several long guns and a

handgun, along with accessories for them. MacDowell told Baldridge that one of

the firearms belonged to him. As a result of this encounter, Baldridge issued a

summons to MacDowell for possession of drug paraphernalia, but it was not

prosecuted.

      On March 4, 2018, Baldridge received another call from MacDowell’s

mother. She told Baldridge that she believed her son was having “some kind of


                                         -2-
psychotic break,” Tr. 7, ECF No. 90, and that she was concerned for his safety.

She also told Baldridge that she had contacted one of her son’s neighbors and had

asked if she could borrow a firearm when she arrived from Florida. She also

related that she had contacted another neighbor and asked the neighbor to leave

because she believed MacDowell was fixated on the person.             In addition,

MacDowell’s mother told Baldridge that there were firearms in the residence and

she believed that MacDowell usually carried a firearm.

      In response to this call, Baldridge and Sergeant Travis Hayton attempted to

perform a welfare check on MacDowell. They went to MacDowell’s residence at

approximately midnight, knocked on all of the doors, and received no answer.

They then contacted a state prosecutor, who advised them to obtain an emergency

custody order. 1   They obtained the Emergency Custody Order from a state

magistrate and also attempted to obtain a search warrant from the magistrate, but

the warrant was denied because they had not alleged any criminal violation.

      At approximately 3:00 a.m. on March 5, 2018, after obtaining the

Emergency Custody Order, Baldridge, Hayton, and two other officers, Detective

Harder and Corporal Harris, went back to MacDowell’s residence, but again no

one came to the door. They returned to the Sheriff’s Office and transferred the

      1
          See Va. Code Ann. § 37.2-808 (2019 Repl. Vol.) (authorizing magistrate to
issue an Emergency Custody Order upon showing of probable cause that a person has a
mental illness that likely will cause serious harm in the near future).

                                        -3-
Emergency Custody Order to Lieutenant Jonathan Hankins, the incoming day shift

supervisor. A little before 6:00 a.m., Hankins made contact with MacDowell via

telephone. Hankins told MacDowell that the officers needed to speak with him,

and they would come to his residence.          MacDowell’s response was “very

alarming,” as if he had been hallucinating. Tr. 62, 66–67, ECF No. 90.

      Hankins, Baldridge, Hayton, and Harder returned to the residence at dawn,

around 6:30 or 6:45 a.m. Upon arriving, Baldridge and Harder hid behind a truck

near the residence to watch from a distance. Hayton and Hankins went up on the

front porch of the residence, and Hankins knocked on the front door. Hayton

walked to a window approximately 13 feet to the right of the front door and looked

through it in an attempt to locate MacDowell in order to better protect the officers’

safety. Hayton was able to see into the kitchen, where he saw white powder

covering a few inches of a countertop approximately eight to 10 feet from the

window. Based on his police experience, Hayton believed that the white powder

was cocaine.

      Within a matter of moments of the officers’ arrival, MacDowell came to the

front door and stepped outside.     At that time, Hayton walked back from the

window to the front door, and he and Hankins handcuffed MacDowell.

MacDowell cooperated with the officers and was not violent or aggressive.

Hankins searched MacDowell and found a metal pill container, three vials


                                         -4-
containing a cloudy liquid substance, and multiple loose pills, some of which had

been cut in half, and some of which Hayton could identify as Suboxone, a

prescription opioid medication. Based on his training and experience, Hayton

thought that the cloudy substance in the vials was dissolved narcotic pills, which

he believed indicated illegal drug use by injection of the liquid.2

       After finding the pills and vials in MacDowell’s possession, the officers

sought a warrant from a state magistrate to search the residence for “narcotics and

paraphernalia.” Hr’g, Gov’t Ex. 6, ECF No. 86-6. In support of the application for

the search warrant, Hayton executed an affidavit that stated as follows:

       On 3/5/18 I responded to 163 Tumbling Creek Road to execute a ECO
       on Louis McDowell [sic]. Upon the subject exiting the residence to
       the porch area. [sic] He was detained and searched before being
       transported. Upon searching the subject several narcotics and
       paraphernalia were located on the subject. Also upon looking through
       a window in the kitchen area there was white powder on the counter
       which is consistent of McDowell [sic] using narcotics.

Id. A search warrant was issued pursuant to this affidavit, and upon its execution,

the officers discovered material for making pipe bombs. The officers left the

house, contacted the State Police Bomb Squad, and obtained additional search
       2
          An FBI 302 interview form, attached to the government’s brief in opposition,
states that Hayton also performed a field test of the lid of the metal pill container, which
tested positive for the presence of cocaine. Resp. to Mot. to Suppress Ex. 6, ECF No. 82-
6. While Hayton testified at the hearing that there was “residue” in the container, Tr. 50,
ECF No. 90, he did not testify what the residue was and nothing about it was included in
his affidavit for the search warrant. Because no evidence of the field test was introduced
at the hearing, I will not accept as a fact that cocaine residue was found on the lid of the
pill container. Indeed, I will assume that no evidence of actual cocaine was discovered
during the arrest.
                                            -5-
warrants, which led to the seizure of explosive devices and the present charges

against the defendant.

                                        II.

                                        A.

      MacDowell argues that when Hayton looked through the window into the

kitchen, he performed a warrantless search in violation of the Fourth Amendment.

He further contends that because the affidavit supporting the search warrant that

was later issued for the residence was based on information Hayton obtained when

he looked through the window, the evidence obtained pursuant to the search

warrant must be suppressed. MacDowell argues that the “white powder” observed

was crucial to the validity of the search warrant, since without that evidence there

is nothing to connect the drugs and paraphernalia found on MacDowell to the

house. Def.’s Brief 12, ECF No. 91. In response, the government argues that there

was no unconstitutional search when Hayton looked through the kitchen window.

      The Fourth Amendment guarantees “[t]he right of the people to be secure in

their persons, houses, papers, and effects, against unreasonable searches and

seizures” by the government. U.S. Const. amend. IV. Warrantless searches are

unreasonable within the meaning of the Fourth Amendment unless they fit into

narrow exceptions. See United States v. Bradshaw, 490 F.2d 1097, 1100 (4th Cir.

1974). However, “not every observation made by a law enforcement officer —


                                        -6-
even if consciously intended to disclose evidence of criminal activity — constitutes

a search within the meaning of the Fourth Amendment.” United States v. Taylor,

90 F.3d 903, 908 (4th Cir. 1996).          Thus, when analyzing an alleged Fourth

Amendment violation, the threshold question is whether the conduct at issue

amounted to a search. Id.

       “A ‘search’ occurs when an expectation of privacy that society is prepared to

consider reasonable is infringed.” United States v. Jacobsen, 466 U.S. 109, 113

(1984). “Because individuals ordinarily possess the highest expectation of privacy

within the curtilage of their home, that area typically is afforded the most stringent

Fourth Amendment protection.”           Taylor, 90 F.3d at 908. 3         However, “law

enforcement officers need not shield their eyes when passing by the home on

public thoroughfares,” and they may approach the home by the front path and

knock without a warrant, as this is no more than a private citizen might do.

Florida v. Jardines, 569 U.S. 1, 7, 8 (2013).

           A law enforcement officer’s observations of clearly visible activities or

objects from such vantage points do not constitute a warrantless search in violation

of the Fourth Amendment. Taylor, 90 F.3d at 908. For example, in Taylor, the

Fourth Circuit held that where officers arrived at the defendant’s home to return a

handgun, approached the house from the driveway and proceeded directly to the

       3
         I have omitted internal quotation marks, alterations, and citations throughout this
opinion unless otherwise indicated.
                                            -7-
front door, and saw money and drugs through a window into in a well-lit living

room that was clearly visible from both the street, the walkway to the house, and

the front porch, the officers had not conducted a search within the meaning of the

Fourth Amendment.       Id. at 909.    In that case, the defendant possessed no

reasonable expectation of privacy in the dining room or its openly visible contents.

Id. Likewise, in United States v. Hersh, the Ninth Circuit held that where officers

without a warrant knocked on the defendant’s front door and, when no one came to

the door, looked through a window located immediately to the left of the front door

and partially covered with a drape, they had not conducted a search within the

meaning of the Fourth Amendment. 464 F.2d 228, 229–30 (9th Cir. 1972). In

Hersh, the officers “were in a place where they had a right to be, and . . . whatever

they saw through the window was in plain sight.” Id. at 230.

      Although the facts in this case are similar to those in Taylor and Hersh, I

find that important aspects of those decisions are missing here. Unlike in Taylor,

MacDowell’s kitchen counter was not clearly visible from the street or the steps to

the front door. See United States v. Fuentes, 800 F. Supp. 2d 1144, 1152–53 (D.

Or. 2011) (distinguishing cases in which officers inadvertently observed evidence

while approaching a point of entry); see also United States v. Alicea, No. CR15-

0080, 2015 WL 7460004, at *4 (N.D. Iowa Nov. 24, 2015) (distinguishing a case

in which the officers did not deviate from the path that would typically be used to


                                         -8-
approach the front door and thus complied with the implied license afforded to all

visitors). Unlike in Hersh, the window through which Hayton looked was not

associated with any point of entry to the home. See Fuentes, 800 F. Supp. 2d at

1153 (“[The] cases do not permit an officer to enter the curtilage of a home . . . put

his or her face up to a window disconnected from any point of entry, and search the

interior simply by asserting that they were attempting to contact the occupant.”).

      Because Hayton deviated from the path to MacDowell’s front door in order

to observe things not clearly visible from the street, front door, or other permissible

vantage points, I find that a search occurred. See Jardines, 569 U.S. at 6 (noting

that the right of a person to retreat into his or her home and be free from

governmental intrusion “would be of little practical value if the State’s agents

could stand in a home’s porch or side garden and trawl for evidence with

impunity” or “enter a man’s property to observe his repose from just outside the

front window”).

                                          B.

      Having found that a warrantless search occurred when Hayton looked

through a window into the interior of the house from the porch, I turn to

MacDowell’s next argument — that no exigent circumstances existed to justify this

search.




                                          -9-
      “Exigent circumstances render permissible a warrantless search or seizure,

even when there is no probable cause to believe that a crime has been committed.”

Figg v. Schroeder, 312 F.3d 625, 639 (4th Cir. 2002). The exigent circumstances

exception to the warrant requirement encompasses officer safety and the

destruction of evidence. Id. “For police officers successfully to assert the exigent

circumstances doctrine, they need only possess a reasonable suspicion that such

circumstances exist at the time of the search or seizure in question.” Id. “[C]ourts

should not engage in unreasonable second-guessing of the officers’ assessment of

the circumstances that they faced.” Id.

      Here, MacDowell concedes that the officers had information indicating a

risk of danger to them. However, he argues that when Hayton looked at the

kitchen countertop, he conducted a search of the kitchen that exceeded the scope of

a search necessary for officer safety. MacDowell contends that “[i]t is hard to

believe that the officer scrutinizing the items on the cluttered kitchen countertop

had anything to do with officer safety.” Def.’s Br. in Supp. Mot. to Suppress 11,

ECF No. 91.

      I find that exigent circumstances rendered permissible Hayton’s looking

through the kitchen window to see if MacDowell was in a position dangerous to

the officers. The evidence supports a reasonable suspicion on behalf of the officers

that circumstances implicating their safety existed. MacDowell’s mother had told


                                          -10-
the officers that she believed MacDowell was having a psychotic episode, and she

was concerned for his safety, as well as her own and that of his neighbors. She had

told the officers that she was so concerned that she had asked one neighbor to leave

his or her house and had asked another if she could borrow a gun. Further, she had

told them that there were firearms in the home, and she believed that MacDowell

usually carried a firearm. When Baldridge had been in MacDowell’s residence a

few months earlier, he had seen firearms and MacDowell had told him that one of

them belonged to him. Additionally, when Hankins had spoken with MacDowell

on the phone, MacDowell’s response indicated that he was not in his right mind.

      In light of these facts, the officers had a reasonable suspicion that their

safety was threatened, and thus it was permissible for Hayton to look through the

window. The fact that the kitchen counter and items on it were directly across

from the window and in Hayton’s plain view when he looked through the window

does not render his actions impermissible.

                                        C.

      MacDowell argues that even if exigent circumstances justified Hayton’s

view through the kitchen widow, the later search of the house pursuant to the

search warrant is constitutionally invalid. He relies on three different grounds,

which are somewhat tangled together in his brief. Separating them into their

proper legal baskets, they are that (1) the affidavit was insufficient to support a


                                        -11-
finding of probable cause; (2) even if facially sufficient, the affidavit contained

intentionally or recklessly false statements or omissions by Sergeant Hayton; and

(3) the resulting search cannot be saved by the good faith exception to the

exclusionary rule.

                                          i.

      As to the facial sufficiency of the affidavit, MacDowell argues that because

the affidavit did not specify what the narcotics were or whether MacDowell had a

prescription for them, it lacks evidence that their possession was illegal. He also

contends that because the affidavit did not describe the paraphernalia at issue, it

gives an incomplete view of the facts. Lastly, he contends that the affidavit’s

reference to the white powder on the kitchen counter likewise gives an incomplete

view of the facts, as the powder could have been flour or other legal substance

commonly found in kitchens.

       Probable cause exists where, “given all the circumstances set forth in the

affidavit . . . there is a fair probability that contraband or evidence of a crime will

be found in a particular place.” Illinois v. Gates, 462 U.S. 213, 238 (1983).

Probable cause “is a practical, common-sense question that is to be resolved by

determining those probabilities based upon the totality-of-the-circumstances

presented in each individual case.” United States v. Brown, No. 90–5738, 1992

WL 46838, at *2 (4th Cir. Feb.12, 1992) (unpublished) (citing Gates, 462 U.S. at


                                         -12-
230–32). Probable cause is “not a high bar,” District of Columbia v. Wesby, 138 S.

Ct. 577, 586 (2018), and a reviewing court must simply ensure that the magistrate

had a “substantial basis” for finding probable cause. Gates, 462 U.S. at 238. For

purposes of a search warrant, the law enforcement officer does not need to prove

that the substances at issue were indeed controlled substances, but merely show

that there is a “fair probability” that they are. See id. “[P]robable cause, as the

Supreme Court has reiterated time and time again, does not require officers to rule

out a suspect’s innocent explanation for suspicious facts.” United States v. Bosyk,

No. 18-4302, 2019 WL 3483181, at *5 (4th Cir. Aug. 1, 2019). While it is true

that an affidavit cannot consist of “wholly conclusory statement[s],” Gates, 462

U.S. at 239, the affidavit in this case contained sufficient facts to show probable

cause that illegal drugs were present in the house.4

                                           ii.

      Under Franks v. Delaware, 438 U.S. 154 (1978), a defendant may attack a

facially sufficient affidavit supporting a search warrant if (1) it contained

statements or omissions that were deliberately false or demonstrated a reckless


      4
          MacDowell’s argument that without the observation of white power in the
kitchen, the affidavit is insufficient to show that drugs or drug paraphernalia was likely
present in the house, is without merit. Drugs and paraphernalia were found on
MacDowell immediately after he exited his home, and it was reasonable to thus conclude
that more such items might be present in the house, where he was the sole occupant. See
United States v. Kelley, 772 F.3d 1072, 1080 (7th Cir. 2014) (“Warrants may be issued
even in the absence of direct evidence linking criminal objects to a particular site.”).
                                           -13-
disregard for the truth and (2) those challenged statements or omissions were

essential to the magistrate’s finding of probable cause. Id. at 155–56; United

States v. Colkley, 899 F.2d 297, 300 (4th Cir. 1990). However, this is not an easy

task. There is a strong “presumption of validity with respect to the affidavit.”

Franks, 438 U.S. at 171. Additionally, if a defendant claims that the affidavit is

unreliable because of an omission rather than a false statement, the burden on the

defendant is even higher because the affidavit “cannot be expected to include every

piece of information gathered in the course of an investigation.” United States v.

Tate, 524 F.3d 449, 454–55 (4th Cir. 2008). If a hearing is held, the defendant

must prove by a preponderance of the evidence that the affiant intentionally or

recklessly omitted material facts in order for the court to void the warrant and

exclude the evidence it produced. See id.

      First, there is no evidence that Hayton’s decision not to specify the type of

narcotics found or whether MacDowell had a prescription for them stemmed from

a deliberate falsehood or reckless disregard for the truth. Hayton testified at the

evidentiary hearing that he could identify only some of the pills as Suboxone.

Additionally, he stated that he could not remember if MacDowell had claimed that

he had a prescription for the pills. Given that Hayton knew that at least some of

the pills were narcotics, and it is unclear if he knew that MacDowell had a

prescription for them, MacDowell has not shown that the omissions were designed


                                       -14-
to mislead or made in reckless disregard of whether they would mislead the

magistrate. The same is true for Hayton’s decision to describe the vials containing

cloudy liquid as “paraphernalia” rather than to provide a specific description of

them. Hayton testified that although he did not believe that the vials were legally

classified as drug paraphernalia under Virginia law, he nonetheless considered

them drug paraphernalia because, based on his training and experience, they could

be used to inject narcotics. 5 Accordingly, the evidence does not show that his use

of the term “paraphernalia” was designed to mislead or made in reckless disregard

of whether it would mislead.

           Lastly, Hayton did not omit any material facts regarding the white powder.

The affidavit stated that he saw white powder on the kitchen countertop, which I

find true as a matter of fact. The state magistrate certainly would have been aware


       5
           In fact, the vials may have been so defined under Virginia law. The statute that
prohibits the unauthorized possession of “controlled paraphernalia” includes the
definition as “a hypodermic syringe, needle, or other instrument or implement or
combination thereof adapted for the administration of controlled dangerous substances by
hypodermic injections under circumstances that reasonably indicate an intention to use
such controlled paraphernalia for purposes of illegally administering any controlled
drug.” Va. Code Ann. § 54.1-3466(A) (Supp. 2019) (emphasis added). The statute that
defines “drug paraphernalia” in relation to prohibiting its sale or possession with intent to
sell, includes “all equipment, products, and materials of any kind which are either
designed for use or which are intended by the person charged . . . for use in . . . injecting
. . . into the human body . . . controlled substances. Va. Code Ann. 18.2-265.1 (Supp.
2019) (emphasis added). Moreover, examples include “[c]ontainers and other objects
intended for use or designed for use in storing or concealing . . . controlled substances.”
Id. at § 18.2-265.1(10). In any event, it is the intent of the person possessing the
paraphernalia that ultimately controls its definition. See Morrison v. Commonwealth, 557
S.E.2d 724, 731 (Va. Ct. App. 2002).
                                            -15-
that the powder could have been a legal substance commonly found in kitchens,

but Hayton went further in his affidavit and connected the powder with

McDowell’s use of narcotics. In his testimony at the hearing, Hayton agreed that

the white powder could have been a substance routinely found in a kitchen, such as

flour, Tr. 44, ECF No. 90, but explained that in connection with the drugs and

drug-use paraphernalia found on MacDowell, its appearance justified his belief that

it was cocaine, id.

                                         iii.

        Finally, I find that in any event, the government has shown that the evidence

seized should not be suppressed under the good faith exception to the exclusionary

rule.

        “The fact that a Fourth Amendment violation occurred — i.e., that a search

or arrest was unreasonable — does not necessarily mean that the exclusionary rule

applies.” Herring v. United States, 555 U.S. 135, 140 (2009). Even where the

circumstances demonstrate that there was no basis to find probable cause, the fruits

of a search still should not be suppressed unless “a reasonably well trained officer

would have known that the search was illegal despite the magistrate's

authorization.” United States v. Leon, 468 U.S. 897, 922 n.23 (1984). This good

faith exception, as it is commonly called, does not apply in four circumstances: (1)

when the magistrate was misled by a knowing or reckless falsity in the affidavit;


                                         -16-
(2) when the magistrate abandoned his or her neutral, judicial role; (3) when an

“affidavit [is] so lacking in indicia of probable cause as to render official belief in

its existence entirely unreasonable”; and (4) when the warrant is so “facially

deficient” that an officer could not “reasonably presume it to be valid.” Id. at 923.

      I have determined that the officers were truthful in their testimony

surrounding the information provided to the magistrate and that such information

was not misleading or incomplete.6 I have further determined that the affidavit

was facially sufficient to show probable cause.          There is no issue as to the

sufficiency of the warrant itself, that is, it accurately described the place to be

searched and the items subject to the search. Accordingly, I alternatively find that

the evidence seized should not be suppressed under the good faith exception to the

exclusionary rule.



      6
           The defendant attacks the credibility of Sergeant Hayton. I agree that his
testimony at the hearing was not entirely satisfactory. For example, he could not
remember if MacDowell had claimed that the pills found on him had been obtained by
prescription. Tr. 53, ECF No. 90. He testified that he had forgotten to save his body cam
video of the incident and accordingly it had been automatically erased 30 days following
MacDowell’s arrest. Id. at 47. He testified that he could not remember if he had gone
into the house after arresting MacDowell. Id. at 52. While he testified that he had looked
both over and through the half-curtain inside the kitchen window, id. at 42, MacDowell’s
father introduced the alleged curtain into evidence, Def.’s Ex. 4, ECF No. 86, which was
opaque. However, based upon my opportunity to evaluate his testimony, I find Hayton
credible. It has been over a year since the events in question, which were otherwise
routine and thus a current memory of all of the details would have been unlikely. It
should be noted that MacDowell’s father agreed that a person standing on the porch
outside the window could see the kitchen counter in question from above the curtain. Tr.
93, ECF No. 90.
                                           -17-
                                    III.

     For the foregoing reasons, it is ORDERED that the defendant’s Motion to

Suppress, ECF No.74, is DENIED.

                                           ENTER: August 19, 2019

                                           /s/ James P. Jones
                                           United States District Judge




                                   -18-
